                                                                           Page 1 of 2

                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION


CHRIS AUSTIN,
               Plaintiff,
v.                                                 CASE NO. 5:17cv261-MCR/MJF
REGINALD CROMARTIE and THORPE,
               Defendants.
                                             /

                                     O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated January 22, 2019. ECF No. 37. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      (1)      The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this Order.
                                                                             Page 2 of 2

      (2)      The Plaintiff’s civil action is DISMISSED without prejudice as

            malicious pursuant, to 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1).

      (3)      The clerk of the court for the United States District Court for the

            Northern District of Florida is directed to enter judgment accordingly and

            close the file for this case.

      DONE AND ORDERED this 20th day of February 2019.




                                              M. Casey Rodgers
                                             s/
                                            M. CASEY RODGERS
                                            UNITED STATES DISTRICT JUDGE




Case No. 5:17cv261-MCR/MJF
